DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18  of U.S. Patent No. 11, 334, 906. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claims are obviously  expressly found an implied in the instant application.  Specifically, claim 1 and 10  of the application recite same inventive A computer program product comprising a non-transitory computer readable storage medium having instructions encoded thereon as is claimed in claim 1 of US Patent No.. 11, 334, 906. All of the claims, in both the patent and application calls for a processor, to: obtain user information from a user device as related to a user's desired purchase transaction; identify brick-and-mortar retail vendors that are relevant to the user's desired purchase transaction and present the relevant vendors to the user's user device; based on the user's purchase transaction selections using the user device, identify appropriate product and/or service options available for selection by the user; receive an indication of which vendor and which product and/or service the user selects; provide a payment gateway for the user to execute a payment using the user's user device for the selected product and/or service; obtain a confirmation of receipt of payment from one of the user's user device and the payment gateway; based on the user's selections, obtain data for a coupon issued by a vendor providing the selected product and/or service and indicated as having a status of "unused"; transform the coupon data to generate a coupon in a display format for presentation to the vendor; and transmit the coupon to the user device for presentation by the user to the vendor, so that the user can claim the selected product and/or service from the vendor. The remaining specific structural limitations, can either be said to have been obviously implied by equivalent language in the claims of the patent  , or certainly clear from the disclosure of the above cited patent. 
Reading claims 1-20  of the application in light of the specification , the examiner finds that claims 1-20 merely recite and obvious variant of the invention already patented in claims 1-18 of US Patent No. 11, 334, 906.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 10, 17 and 19 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Lee US Publication No. 2015/0100405.
Re Claim 10, Lee discloses an electronic payment system based on using electronic coupons for executing transactions between a user device and a point-of-sale terminal at a brick-and-mortar retail location, the electronic payment system comprising: a vendor system, as implemented by a processor on a computer, the vendor system selectively connectable via a network to one or more external vendor point-of-sale 33(POS) systems at brick-and-mortar retail locations, each external vendor POS system associated with a vendor offering at least one item or service for purchase by customers, the vendor POS system including a vendor POS coupon database storing coupon data defining one or more coupons issued by that vendor, each coupon defining at least one of an item and a service available from the vendor for purchase; and a payment integration system for interfacing via a network connection with an external payment processing system that electronically and separately processes payments being executed by users using user devices to make purchases from vendors, the payment integration system selectively providing a gateway on the network connection to a banking system that enables a user with a user device to complete an electronic payment via the user device, to purchase an item and/or service from a vendor, wherein the vendor providing the item and/or service being purchased by the user uses the coupon data stored in the vendor POS coupon database as a means to verify that a payment for the item and/or service being purchased has been successfully completed (Abstract, P9, P18,  P20, P26, P31-32, P39). 
Re Claim 17, Lee discloses the electronic payment system of claim 10, wherein the payment integration system interfacing with an external payment processing system selectively provides a gateway to a selected banking system from a plurality of banking systems, the payment integration system selecting the banking system based on information received from the user device( P31, P45).    
Re Claim 18, Lee discloses the electronic payment system of claim 10, wherein one or more coupons issued by a vendor are associated with a subscription (Signup to receive offers) with the vendor, subscription defining that a user is entitled to purchase a predefined number of a given item and/or service within a predefined length (while in proximity of the merchant) of time (P58, P14).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Lee US Publication No. 2015/0100405 cited by applicant in view of Scott et al. US Patent No. 8, 370, 180, cited by Applicant .
Re Claim 1, Lee discloses a computer program product comprising a non-transitory computer readable storage medium having instructions encoded thereon that, when executed by a processor, cause the processor to:  obtain user information (shopping preference) from a user device as related to a user's desired purchase transaction (P20); 
identify brick-and-mortar retail vendors that are relevant to the user's desired purchase transaction and present the relevant vendors to the user's user device (P20 ; P9; Fig,6a-6H a consumer may utilize user device 110 to enter shopping preferences, and view notifications for shopping options corresponding to the shopping preferences); 
based on the user's purchase transaction selections using the user device, identify appropriate product and/or service options available for selection by the user; receive an indication of which vendor and which product and/or service the user selects (P18, P20 ; P9; Fig,6a-6H a consumer may utilize user device 110 to enter shopping preferences, and view notifications for shopping options corresponding to the shopping preferences); provide a payment gateway for the user to execute a payment using the user's user device for the selected product and/or service (P18, P31-32); obtain a confirmation of receipt of payment from one of the user's user device and the payment gateway (P31); based on the user's selections (p60), obtain data for a coupon issued by a vendor (figs. 5A-6h,providing the selected product and/or service and indicated as having a status of "unused" (current offers are considered  unused since they are displayed as an available offer /savings); transform the coupon data (P60, transaction data associated with offer/coupon is generated to be displayed as transaction history in order to pick up the item) generate a coupon for presentation to the vendor; and transmit the coupon to the user device for presentation by the user to the vendor, so that the user can claim the selected product and/or service from the vendor (p60, p18, p30 , P70; transaction history is displayed on the user device wherein user device module provides an interface enabling user 102 to provide proof of purchase (Transaction history ) of an item to a merchant during pick up).
Although Lee discloses displaying transaction history for purchased items, such as receipts, for later use (e.g.  Redemption at a merchant location for an item and/or item discount and to pick up/claim the item.  Lee does not explicitly discloses generating a coupon in a display format for presentation to the vendor.
However Scott discloses a barcode image transferred to a phone so that the barcode is reproduced on the visual display of the phone allowing the display to be read by a barcode reader wherein the barcode can be used as an entry ticket or to validate or authenticate the holder of the phone.  For example, purchases of products or services can be effected or validated using the barcode on the phone (Column 3, lines 11-19 and lines 57-60).
Given the teachings of Scott it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee with generating a coupon in a display format for presentation to the vendor.
As suggested by Scott this is particularly advantageous as the displayed barcode can be read by existing barcode readers and the infrastructure supporting the readers does not have to be built or reconfigured (Column 3 lines 14-20).
Re Claim 2, Lee and Scoot discloses the computer program product of claim 1, and Scott discloses wherein the redemption of the coupon on the user device inherently advises the vendor that the payment for the selected product and/or service has been successfully completed by the user once the vendor confirms that the coupon being displayed is determined to be a coupon validly issued by the vendor that has not been previously redeemed (Column 4, lines 36-48).
Re Claim 3, Lee and Scott discloses the computer program product of claim 1, and Lee discloses  wherein a point-of-sale (POS) station of the vendor may or may not be able to perform the transaction that the user has executed on 32his or her user device (P70).  
Re Claim 4, Lee and Scott discloses the computer program product of claim 1, and Lee discloses wherein the user information is further comprised of user location information indicating a current location that is associated with the user device (P13).  
Re Claim 5,  Lee and Scott discloses the computer program product of claim 1, and Lee discloses wherein the payment is made via a method from the group consisting of mobile wallets, credit cards, points, and combinations thereof (P31, P51).  
Re Claim 6, Lee and Scott discloses the computer program product of claim 1, and Lee discloses wherein the encoded instructions further cause the processor to automatically adjust the payment gateway in accordance with information provided by the user device (P31, P45).  
Re Claim 7, Lee and Scott discloses the computer program product of claim 1, and Lee discloses wherein the coupon data is selected from the group consisting of an image, text, a string of code, letters, numbers, or combinations thereof (P18; Figs. 6a-6N).  
Re Claim 8, Lee and Scott discloses the computer program product of claim 1,  and Scott discloses  non-transitory, computer- readable storage device on a computer selectively connected to a network that permits the computer to be selectively connectable to one or more vendor point-of-sale (POS) stations that lack a capability to determine whether a payment has been successfully completed for a good and/or service selected by a user device but has a capability to scan the coupon presented on the user device, analyze the scanned coupon, and determine whether the coupon presented is an unused coupon validly issued by the vendor (Column 4, lines 35-48).  
Re Claim 9, Lee and Scott discloses the computer program product of claim 2, and Scott discloses wherein a status of the coupon presented to the vendor and determined to be validly issued and not previously presented is changed from the status of "unused" to the status of "used" (Column 4, lines 35-48).
Re Claim 11, Lee discloses the electronic payment system of claim 10, wherein: upon successfully completing the payment for the item and/or service being purchased, the external payment processing system transmits an indication of successful payment to the payment integration system via the gateway to the banking system and the payment integration system, and upon receiving the indication of successful payment, the payment integration system generates an  transaction history data  for the item and/or service being purchased and transmits the generated  transaction history data to the user's device (P9, P18,  P20, P26, P31-32, P39).
Lee fails to disclose that generates an image of a coupon for the item and/or service being purchased and transmits the generated coupon image to the user's user device.
However Scott discloses generates an image of a coupon for the item and/or service being purchased and transmits the generated coupon image to the user's user device (Column 3, lines 11-19 and lines 57-60).
Given the teachings of Scott it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee with generating a coupon in a display format for presentation to the vendor.
As suggested by Scott this is particularly advantageous as the displayed barcode can be read by existing barcode readers and the infrastructure supporting the readers does not have to be built or reconfigured (Column 3 lines 14-20).
Re Claim 12, Lee and Scott discloses the electronic payment system of claim 11, wherein the user claims the purchased item and/or service from the vendor by presenting  transaction history data  a display of the user's user device to the vendor so that the vendor can verify payment has been made by confirming that the presented  transaction history data comprises a coupon issued by the vendor and/or the payment integration system that has not yet been used, by comparing coupon data from the 34presented  transaction history with coupon data stored in the vendor's POS system(p60, p18, p30 , P70; transaction history is displayed on the user device wherein user device module provides an interface enabling user 102 to provide proof of purchase (Transaction history ) of an item to a merchant during pick up) .Scott discloses a barcode image transferred to a phone so that the barcode is reproduced on the visual display of the phone allowing the display to be read by a barcode reader wherein the barcode can be used as an entry ticket or to validate or authenticate the holder of the phone.  For example, purchases of products or services can be effected or validated using the barcode on the phone (Column 3, lines 11-19 and lines 57-60).
Re Claim 13, Lee and Scott discloses the electronic payment system of claim 12, and Scott disclose wherein the confirming that the coupon image on the user's user device comprises an unused coupon issued by the vendor comprises: scanning the coupon image presented on the user device into a vendor POS station; processing, on a vendor POS system processor, data of the scanned coupon image; and searching the vendor POS coupon database in the vendor POS system to confirm that data of the scanned coupon image matches that of a coupon previously defined by the vendor's POS system and that the previously-defined coupon that matches the scanned coupon image is indicated in the vendor POS coupon database as being an "unused" coupon(Column 4, lines 36-48).  
Re Claim 14, Lee and Scott discloses the electronic payment system of claim 13, and Scott discloses wherein, when the scanned coupon image matches an unused, previously-defined coupon, a status of the matched unused previously- defined coupon is changed from "unused" to "used"(Column 4, lines 36-48).  
Re Claim 15, Lee and Scott discloses the electronic payment system of claim 11, and Scott discloses wherein the payment integration system generates the image of the coupon by: connecting to a vendor POS system of the vendor offering the item and/or service being purchased; obtaining coupon data for the item and/or service being purchased from the vendor POS coupon database; and generating the coupon to be transmitted to the user device (Column 4, lines 36-48).  
 Re Claim 19, Lee discloses a method, as implemented by a processor on a computer selectively connectable to a network, using machine-readable instructions stored in a non-transitory memory device accessible by the processor, the method comprising: receiving information from a user device as related to a purchase transaction desired by a user; identifying brick-and-mortar retail vendors relevant to the desired purchase transaction and present the relevant venders to the user device; based on the purchase transaction selections obtained from the user device, identifying appropriate product and/or service options available for selection by the user; receiving an indication of which vendor and which product and/or service the user selects; providing a payment gateway for the user to execute a payment using the user device for the selected product and/or service; receiving a confirmation of receipt of payment from one of the user's user device and the payment gateway; based on the user selections, obtaining data for a coupon issued by a vendor providing the selected product and/or service and indicated as having a status of "unused"; transforming the coupon data to generate transaction history data to  a display format for presentation to the vendor; and transmitting the  transaction history data to the user device for presentation by the user to the vendor, so that the user can claim the selected product and/or service from the vendor(Abstract, P9, P18,  P20, P26, P31-32, P39; Figs. 6A-H)..  
Although Lee discloses displaying transaction history for purchased items, such as receipts, for later use (e.g. redemption at a merchant location for an item and/or item discount and to pick up/claim the item.  Lee does not explicitly discloses generating a coupon in a display format for presentation to the vendor.
However Scott discloses a barcode image transferred to a phone so that the barcode is reproduced on the visual display of the phone allowing the display to be read by a barcode reader wherein the barcode can be used as an entry ticket or to validate or authenticate the holder of the phone.  For example, purchases of products or services can be effected or validated using the barcode on the phone (Column 3, lines 11-19 and lines 57-60).
Given the teachings of Scott it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee with generating a coupon in a display format for presentation to the vendor.
As suggested by Scott this is particularly advantageous as the displayed barcode can be read by existing barcode readers and the infrastructure supporting the readers does not have to be built or reconfigured (Column 3 lines 14-20).
Re Claim 20, Lee and Scott discloses the method of claim 19, and Scott discloses wherein the display of the coupon on the user device inherently advises the vendor that the payment for the selected product and/or service has been successfully completed by the user once the vendor confirms that the coupon being displayed is determined to be a coupon validly issued by the vendor that has not been previously presented (Column 4, lines 36-48).

Conclusion
The following reference is cited but not relied upon:  Davis discloses  an integrated payment and messaging system that allows users to send electronic payments as well as exchange messages with a merchant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SONJI N. JOHNSON
Examiner
Art Unit 2876



/SONJI N JOHNSON/Primary Examiner, Art Unit 2876